              Case 2:20-cv-00113-RMP                  ECF No. 9          filed 09/08/20     PageID.72 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                        FILED IN THE
                                                                  for thH_                               U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                      EMMANUEL ROY,                                                                 Sep 08, 2020
                                                                                                        SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-113-RMP
      CARLOS SOLOZAR, JAIME RIDDLE,                                  )
   JOHNSON-CONNORS, KIERRA BERTRAM, S.                               )
  BANKS, S. RAYMOND, YURI DAYASHENKO,
 KATHERINE-APEL JOHNSON, RIKKI MONTAGUE
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice for failure to state a claim upon which relief may be granted under 28 U.S.C.
u
              §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                          ROSANNA MALOUF PETERSON




Date: 9/8/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
